Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 11 March 2021 wherein: claim 1 is amended; claims 2-11 and 13-15 are canceled; claims 1 and 12 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (page 4), filed 11 March 2021, with respect to claims 1 and 12 have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest said data comprising the response of the detectors to gamma rays originating within the field of view but outside the acceptance angle of the collimators.
	Hugg (US 2016/0296186) discloses a method of imaging an anatomical structure (breast 10) comprising the steps of: administering a gamma radiation emitting radiopharmaceutical such that at least a portion of said radiopharmaceutical 10 being imaged; positioning at least two gamma ray detectors (two gamma cameras 30), each incorporating a variable-angle slant hole collimator 60, such that each detector 30 has the structure 10 in its respective field of view; defining one or more acceptance angles (θ, 62) for each gamma ray detector 30; acquiring projection image data from the structure 10 over with the acceptance angle of each gamma ray detector 30; and, generating a gamma ray image of the anatomical structure 10 by evaluating and considering the data derived from the imaging method (par. [0002], [0023], [0035]-[0040], fig. 3, 8b), including obtaining 3D image data by moving the detectors 30 (par. [0035]-[0040]).
	Lee (US 2017/0040077) discloses a variable-angle slant hole collimator 10 and projection image data is acquired over a continuous angular range of an acceptance angle of a gamma ray detector (par. [0002]-[0016], [0025], [0030], fig. 8), including obtaining 3D image data while avoiding the need to move the detector (par. [0003], [0016]).
O’Connor (US 2013/0158389) discloses adjusting detector position in response to detecting gamma rays originating within a field of vision but outside an acceptance angle of collimators 204 (par. [0045], fig. 2).
While methods of imaging an anatomical structure using a gamma radiation emitting radiopharmaceutical and a slant hole collimator were generally known in the art, the cited prior art does not expressly disclose or suggest using data comprising the response of the detectors to gamma rays originating within the field of view but outside the acceptance angle of the collimators as particularly claimed.


Regarding claim 12, the claim is allowed due to its dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884